 In the Matter of CHESAPEAxE FERRY COMPANYandSEAFARER'SINTERNATIONALUNIONOF NORTH AMERICA,A. F. OF L.Case No. 5-R-1811.-Decided June 4, 1945Messrs. Arthur Hitch, John B. Jenkins, Jr., W. E. Wornaington,andH. S. Herman,of Norfolk, Va., for the Company.Mr. John Hawk,of New York City, and,MessrsRay Whiteand R. E.Goforth,ofNorfolk, Va., for the Union.Miss Aida Casanas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Seafarer's International Union of NorthAmerica, A. F. of L, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of employeesof Chesapeake Ferry Company, Norfolk, Virginia, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon clue notice before George L. Weasler, Trial Examiner. Saidhearing was held at Norfolk, Virginia, on April 13, 1945. The Companyand the Union appeared and participated. All parties were afforded fullopportunity to be heard, to examine and cross-examine witness, and tointroduce evidence bearing on the issues. The Trial Examiner's rulings.made at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYChesapeake Ferry Company is a Virginia corporation engaged in thetransportation of passengers and vehicles from Norfolk to Newport Newsand Old Point Comfort, Virginia. During the year 1944 the gross income62 N. L. R. B, No. 10.89 901)LCIS1OiNS Ol, NATI0NA1, LA B01' RELATIONS 130ARWWderived from this business amounted to between $1,000,000 and $2,000,000.The Company's operations are under the regulations of the SteamboatInspection Service of the United States Coast Guard. The record showsthat the Norfolk-Newport News area, located on the navigable VirginiaTidewater, is highly concentrated with military establishments and is thesite of Naval bases and shipyards.The Company operates 6 ferries continuously throughout a period ofabout 19 hours per day, and 8 ferries during rush hours. Each ferry has acapacity of approximately 450 passengers and 40 vehicles ; and the Com-pany annually furnishes transportation on its ferries to 600,000 to 700,000vehicles, including trucks. A survey made by a Board Field Examiner, whotestified at the hearing, indicates that approximately 14 percent of suchvehicles, of which 25 percent is trucks, bear out-of-State licenses.' TheField Examiner's testimony shows that during two rush periods of a day,totaling 5 hours, the ferries traveling to and from the Norfolk terminal onthe Newport News line carried 336 private passenger cars, of which 279were registered in Virginia and 57 in other States ; 111 trucks, of which104 were registered in Virginia and 7 in other States ; and 82 Army andNavy vehicles. During these same 5 hours the Field Examiner observed 2Greyhound busses, I traveling from Norfolk carrying a sign indicating thatits destination was Baltimore, Maryland, the other, whose point of originwas not indicated, traveling from Newport News to Norfolk and bearing adestination sign, "Norfolk." Motor busses carrying passengers are regularlycarried on the Company's ferries. The Company has a contract with theGreyhound Company whereby it is reimbursed for the transportation ofthe busses and passengers of that company traveling between Norfolk andNewport News. In addition, at the present time, the, Company furnishestransportation of personnel and vehicles to the armed services, pursuant toa contract with the United States Government!The water route, about 4Y2 miles in distance, is the shortest and mostdirect route between Norfolk and Newport News, the trip by land beingabout 30 miles long. The Company's two ferry lines form a connecting linkin several United States and Virginia highways leading from Norfolk topoints north, south, and west of that city. Only one other concern, theChesapeake & Ohio Railroad, operates ferries between Norfolk and New-port News. The record discloses that the Company's ferries are utilized byshipyard workers who live in Norfolk and work at Newport News. Thepresident of the Company testified, and we find, that a cessation of theCompany's operations would seriously cripple transportation in the area.Thesefigures,which do notinclude military traffic, are derived from testimony which referredparticularly to theNorfolk-Newport News line.The record does not indicate specifically the comparablefigures fortheWilloughby-Old Point Comfort operation2Approximately20 percent of the total business of the Company at the present time representstransportation for the United States Government. CHESAPEAKE FERRY COMPANY91Althoughthe Company does not concedethe Board's jurisdiction, it isclear, andwe find, that the Company's operations affect commerce withinthe meaningof the Act.'II. THE ORGANIZATION INVOLVEDSeafarer's InternationalUnion of North America, affiliated with theAmerican Federationof Labor,is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the exclu-sive bargaining representative of the Company's unlicensed employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employees inthe unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within themeaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated that the appropriate unit for the purposes of col-lective bargaining should consist of "all unlicensed men in the deck andengine department of the ferries operated by the Company in Norfolk,Virginia." These employees are engaged as deck hands, firemen, and oilers,and they do not have any supervisory authority.We find that all unlicensed personnel employed by the Company in thedeck and engine departments of the ferries operating in Norfolk, Virginia,constitute a unit appropriate for the purposes of collective bargaining within,the meaning of Section 9,(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Union desires theBoard to useas pay-roll date for thepurpose ofdeterminingeligibilityin any electionitmay conduct, the pay-roll date,immediately preceding January 26, 1945. The Company is willing to leavethe decision entirely to the discretion of the Board. We find no merit in theUnion's contention for a departure from our usual policy.We shall direct that the questionconcerningrepresentation which hasarisen beresolved byan electionby secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-8 SeeN. L R. B.v.Baltimore Transit Co.,140 F.(2d) 51(C. C. A. 4), 47 N L.R. B. 109; In theMatter of Virginia Ferry Corporation,8 N. L. R.B. 730.1The Field Examiner reported that the Union submitted 55 authorization cards dated as follows7 in November 1944, 2 in December 1944, 39 in January 1945, and 7 in February 1945 There are78 emplo.ees in the unit petitioned for 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiately preceding the date of the Direction of Election herein, subject to- thelimitations and additions set forth in the DirectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Chesapeake Ferry Company,Norfolk, Virginia, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theFifth Region, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period innne-diately preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Seafarer's International Union ofNorth America, A. F of L., for the purposes of collective bargaining